                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JEFFREY COMANDINI,

      Plaintiff,

v.                                             Case No. 8:19-cv-3101-TPB-JSS

GREYSTONE HEALTHCARE
MANAGEMENT CORP., GREGG
HOPPER and CONNIE BESSLER,

      Defendants.
                                       /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the report and recommendation of Julie S.

Sneed, United States Magistrate Judge, entered on April 8, 2021. (Doc. 37). Judge

Sneed recommends that the “Joint Motion for Approval of Settlement Agreement”

(Doc. 31) and supplemental motion for approval of the settlement agreement (Doc.

36) be granted and that the settlement agreement be approved.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983); Williams v. Wainwright, 681 F.2d 732 (11th Cir.

1982). A district court must “make a de novo determination of those portions of the

[report and recommendation] to which an objection is made.” 28 U.S.C. §

636(b)(1)(C). When no objection is filed, a court reviews the report and


                                      Page 1 of 3
recommendation for clear error. Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th

Cir. 2006); Nettles v. Wainwright, 677 F.2d 404, 409 (5th Cir. 1982).

      Upon consideration of the record, including Judge Sneed’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Sneed’s detailed and well-reasoned findings and conclusions,

including that the settlement agreement constitutes a fair and reasonable

compromise of the dispute. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1353 (11th Cir. 1982). Consequently, the motion to approve the settlement

agreement is granted, and the settlement agreement is approved.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. Judge Sneed’s report and recommendation (Doc. 37) is AFFIRMED and

         ADOPTED and INCORPORATED BY REFERENCE into this Order

         for all purposes, including appellate review.

      2. The “Joint Motion for Approval of Settlement Agreement” (Doc. 31) and

         the supplemental motion (Doc. 36) are GRANTED.

      3. The Settlement Agreement and Release (Doc. 31-1) and Addendum (Doc.

         36-1) are APPROVED.

      4. This action is DISMISSED WITH PREJUDICE.

      5. The Clerk is directed to terminate any pending motions or deadlines and




                                      Page 2 of 3
      thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 30th day of

April, 2021.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
